TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00002-CV



                           Big Lift Trucks of Texas, Inc., Appellant

                                                v.

               The Comptroller of Public Accounts of The State of Texas and
                  The Attorney General of The State of Texas, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-14-003809, HONORABLE GARY HARGER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Big Lift Trucks, Inc. has informed this Court that it no longer wishes

to pursue this appeal and has filed a motion to dismiss it. Appellant’s counsel states that he has

conferred with counsel for appellees The Comptroller of Public Accounts of The State of Texas and

The Attorney General of The State of Texas, who do not oppose this motion. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: March 6, 2015